Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of recesses including “more than one” circumferentially extending first recess (as evidenced by the limitation “at least one”) as set forth in claims 5 and 10; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass (3,635,529) in view of Bonafous (FR 2588511). Nass shows a wheel having all of the physical features as set forth in the above claims, except where noted below. 
	Regarding claim 1, Nass shows a wheel having a sheet metal rim 20 with outer flanges and bead seats, with a rim well 20a connected to the bead seat through retaining humps. A metal disc 12 includes a cover part formed as a plurality of spokes 14, and a connection part (namely the axially extending end portion of the spokes 14) protruding axially from the cover part. Recesses 16 are located in the connection part and angularly equidistantly spaced in the circumferential direction. The connection part of the spokes 14 is interference fitted with the radially inner surface of the rim 20, such that the rim 20 includes a plurality of deformed areas corresponding to the recesses 16, to rotationally and axially hold the rim 20 to the disc 12.
	Per claim 4, Nass shows the deformation areas of the rim 20 being located at the rim well 20a.

	Regarding claims 1-2, Nass does not disclose the connection between the rim 20 and disc 12 are connected together due to a magnetic pulse deforming the rim 20 into the recesses 16 of the disc 12. Bonafous teaches the use of magnetic pulse deformation in interference fitting a rim to a disc to form a wheel, with the magnetic pulse also forming a weld between the rim and disc. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the wheel of Nass by the process of magnetic pulse deformation, as a substitute method of manufacture, dependent upon cost, and to achieve predictable results (i.e. interconnection of a rim and disc to form a wheel).  
	Regarding claim 3, Nass does not show the deformed areas of the rim arranged at the outer bead seat. Figure 2 of Bonafous teaches such a configuration. Namely, a disc 2 includes a radially outer edge 6 that engages a rim 1, with deformed portions (generally at 18) of the rim 1 being located at the outer bead seat 3. Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to form the wheel of Nass in the configuration taught by Bonafous, as substitute equivalent configurations, dependent upon the desired aesthetics of the wheel, and to achieve predictable results (i.e. supporting a tire thereon in an airtight manner).

Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass in view of Nasson (3,859,704). Nass shows a wheel having all of the features as set forth in the above claims, except as specifically noted below.
	Per claim 5, Nass shows a wheel having a sheet metal rim 20 with outer flanges and bead seats, with a rim well 20a connected to the bead seat through retaining humps. A metal disc 12 includes a cover part formed as a plurality of spokes 14, and a connection part (namely the axially extending end portion of the spokes 14) protruding axially from the cover part. Recesses 16 are located in the connection part and angularly equidistantly spaced in the circumferential direction. The connection part of the spokes 14 is interference fitted with the radially inner surface of the rim 20, such that 
	It should be noted that the limitation that the deformed areas are “formed by magnetic pulse deformation” is a method limitation set forth in a product claim, and thus receives no patentable weight (see MPEP 2113). 
	Per claim 9, the deformed areas (corresponding to recesses 16) are located at the rim well 20a. 
	Regarding claim 5 and claim 10, Nass does not show the plurality of recesses including a circumferentially extending first recess distinct from the plurality of second recesses extending in the axial direction, wherein the second recesses intersect with the first recess. Nasson teaches the use of a wheel having at least one circumferentially extending recess located in the attachment portion of the wheel disk. Therefore, it would have been obvious to one of ordinary skill in the art to provide the connection part of the disk of Nass with a circumferentially extending recess, for the purpose of increasing the positive connection between the rim and disk.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass in view of Nasson as applied to claims 5 and 9-10 above, and further in view of Bonafous (FR 2588511). Nass as modified by Nasson does not disclose the welding of the rim and disk being performed by a magnetic pulse, nor the deformed areas being located at the outer bead seat of the rim, nor the disk including a radially outer edge that cooperates with the outer flange of the rim to define the outer profile of the wheel.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617